 Case 16-21476-GLT                     Doc 65 Filed 06/12/19 Entered 06/13/19 00:53:26                                    Desc Imaged
                                            Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Ednabel D. Alcantara                                              Social Security number or ITIN        xxx−xx−3832
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            WESTERN DISTRICT OF                           Date case filed in chapter 13               4/19/16
PENNSYLVANIA
                                                                                        Date case converted to chapter 7            6/10/19
Case number:          16−21476−GLT


Official Form 309B (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                        12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Ednabel D. Alcantara

2.      All other names used in the
        last 8 years

3.     Address                               120 Ambleside Drive
                                             Pittsburgh, PA 15237

4.     Debtor's attorney                     Glenn R. Bartifay                                      Contact phone 412−824−4011
                                             3134 Lillian Avenue
       Name and address                      First Floor                                            Email: gbartifay@bartifaylaw.com
                                             Murrysville, PA 15668

5.     Bankruptcy trustee                    Natalie Lutz Cardiello                                 Contact phone 412−276−4043
                                             107 Huron Drive
       Name and address                      Carnegie, PA 15106                                     Email: ncardiello@comcast.net
                                                                                                               For more information, see page 2 >
Official Form 309B (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                   page 1
  Case 16-21476-GLT                           Doc 65 Filed 06/12/19 Entered 06/13/19 00:53:26                                               Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Ednabel D. Alcantara                                                                                                     Case number 16−21476−GLT

6. Bankruptcy clerk's office                  U.S. Bankruptcy Court                                            Hours open:
                                              5414 U.S. Steel Tower                                            Mon. − Fri. Pittsburgh Office: 9:00a.m. −
     Documents in this case may be            600 Grant Street                                                 4:30p.m. Erie Office: 9:00a.m. − 4:30p.m.
     filed at this address. You may           Pittsburgh, PA 15219
     inspect all records filed in this case
     at this office or online                                                                                  Contact phone 412−644−2700
     at www.pacer.gov.
                                                                                                               Date: 6/10/19
7. Meeting of creditors                       July 29, 2019 at 09:00 AM                                                Location:

     Debtors must attend the meeting to       The meeting may be continued or adjourned to a later                     Liberty Center, 7th Floor, Room
     be questioned under oath. In a joint     date. If so, the date will be on the court docket.                       740, 1001 Liberty Avenue,
     case, both spouses must attend.
     Creditors may attend, but are not                                                                                 Pittsburgh, PA 15222
     required to do so.

8.                       Presumption of abuse                                        The presumption of abuse does not arise.

                         If the presumption of abuse arises, you may have the
                         right to file a motion to dismiss the case under 11
                         U.S.C. § 707(b). Debtors may rebut the presumption
                         by showing special circumstances.

9. Deadlines                                  File by the deadline to object to discharge or to                         Filing deadline: 9/27/19
                                              challenge whether certain debts are dischargeable:
     The bankruptcy clerk's office must
     receive these documents and any
     required filing fee by the following     You must file a complaint:
     deadlines.
                                              • if you assert that the debtor is not entitled to receive a discharge of any debts under any of the
                                                subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

                                              • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4) or (6).

                                              You must file a motion:
                                              • if you assert that the discharge should be denied under § 727(a)(8) or (9).

                                              Deadline for all creditors to file a proof of claim                       Filing deadline: 8/19/19
                                              (except governmental units):
                                              Deadline for governmental units to file a proof of                        Filing deadline: 10/17/16
                                              claim:

                                              Deadlines for filing proof of claim:
                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office. If you do not file a proof of claim by the deadline, you might
                                              not be paid on your claim. To be paid, you must file a proof of claim even if your claim is listed in the schedules
                                              that the debtor filed.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                              claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                              example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                              right to a jury trial.


                                              Deadline to object to exemptions:                                         Filing deadline: 30 days after the
                                              The law permits debtors to keep certain property as exempt. If you        conclusion of the meeting of creditors
                                              believe that the law does not authorize an exemption claimed, you
                                              may file an objection.

10. Creditors with a foreign                   If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    address                                    asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                               United States bankruptcy law if you have any questions about your rights in this case.
11. Liquidation of the debtor's                The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's
    property and payment of                    property that is not exempt. If the trustee can collect enough money, creditors may be paid
    creditors' claims                          some or all of the debts owed to them in the order specified by the Bankruptcy Code. To
                                               ensure you receive any share of that money, you must file a proof of claim as described
                                               above.
12. Exempt property                            The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                               sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                               may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                               believe that the law does not authorize an exemption that the debtors claim, you may file an
                                               objection. The bankruptcy clerk's office must receive the objection by the deadline to object
                                               to exemptions in line 9.
Official Form 309B (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                      page 2
     Case 16-21476-GLT         Doc 65 Filed 06/12/19 Entered 06/13/19 00:53:26                Desc Imaged
                                    Certificate of Notice Page 3 of 4
                                     United States Bankruptcy Court
                                   Western District of Pennsylvania
In re:                                                                                 Case No. 16-21476-GLT
Ednabel D. Alcantara                                                                   Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0315-2          User: lfin                   Page 1 of 2                   Date Rcvd: Jun 10, 2019
                              Form ID: 309B                Total Noticed: 39


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 12, 2019.
db             +Ednabel D. Alcantara,    120 Ambleside Drive,     Pittsburgh, PA 15237-4002
aty             Jeffrey R. Hunt,    Goehring, Rutter & Boehm,     437 Grant Street,    14th Floor,
                 Pittsburgh, PA 15219-6107
aty             Peter J. Ashcroft,    Bernstein-Burkley, P.C.,     Suite 2200, Gulf Tower,
                 Pittsburgh, PA 15219-1900
aty            +S. James Wallace,    845 N. Lincoln Avenue,     Pittsburgh, PA 15233-1828
cr             +Nationstar Mortgage LLC D/B/A Champion Mortgage Co,      Robertson, Anschutz & Schneid,
                 6409 Congress Ave,    Suite 100,    BOCA RATON, FL 33487-2853
cr             +Nationstar Mortgage LLC d/b/a Champion Mortgage Co,      8950 Cypress Waters Blvd.,
                 Coppell, TX 75019-4620
cr             +Peoples Natural Gas Company, LLC,     Attn: Dawn Lindner,    225 North Shore Drive,
                 Pittsburgh, PA 15212-5860
14215638        Champion Mortgage,    P.O. Box 40724,    Lansing, MI 48901-7924
14215639       +Citi,   P.O. Box 790040,    Saint Louis, MO 63179-0040
14215640       +Citibank/Best Buy,    Centralized Bankruptcy/CitiCorp Credit S,      Po Box 790040,
                 St Louis, MO 63179-0040
14215641       +Citibank/The Home Depot,    Citicorp Credit Srvs/Centralized Bankrup,      Po Box 790040,
                 Saint Louis, MO 63179-0040
14236135       +County of Allegheny,    c/o Goehring Rutter & Boehm,     437 Grant Street, 14th Floor,
                 Pittsburgh, PA 15219-6101
14275709        Department Store National Bank,     c/o Quantum3 Group LLC,    PO Box 657,
                 Kirkland, WA 98083-0657
14215643        John Weinstein, Allegheny Co. Treasurer,     108 Courthouse,    436 Grant Street,
                 Pittsburgh, PA 15219-2497
14215644        Jordan Tax Service,    102 Rahway Road,    Canonsburg, PA 15317-3349
14215645       +KML Law Group, P.C.,    500 BYN Mellon Indepence Center,     701 Market Street,
                 Philadelphia, PA 19106-1538
14276104       +Nationstar Mortgage LLC D/B/A Champion Mortgage Co,      Champion Mortgage Company,
                 P.O. Box 619093,    Dallas TX 75261-9093
14236137       +North Hills SD,    c/o Goehring Rutter & Boehm,     437 Grant Street, 14th Floor,
                 Pittsburgh, PA 15219-6101
14215648       +Sharon Stern,    P.O. Box 309,    Saylorsburg, PA 18353-0309
14215650       +The Bureaus Inc.,    650 Dundee Rd,    Ste 370,    Northbrook, IL 60062-2757
14215651       +Visa Dept Store National Bank,     Attn: Bankruptcy,    Po Box 8053,    Mason, OH 45040-8053

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: gbartifay@bartifaylaw.com Jun 11 2019 02:24:00        Glenn R. Bartifay,
                 3134 Lillian Avenue,    First Floor,    Murrysville, PA 15668
tr             +EDI: QNLCARDIELLO.COM Jun 11 2019 06:18:00       Natalie Lutz Cardiello,    107 Huron Drive,
                 Carnegie, PA 15106-1826
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Jun 11 2019 02:24:24        Pennsylvania Dept. of Revenue,
                 Department 280946,    P.O. Box 280946,    ATTN: BANKRUPTCY DIVISION,
                 Harrisburg, PA 17128-0946
ust            +E-mail/Text: ustpregion03.pi.ecf@usdoj.gov Jun 11 2019 02:24:31
                 Office of the United States Trustee,     Liberty Center.,    1001 Liberty Avenue, Suite 970,
                 Pittsburgh, PA 15222-3721
cr             +E-mail/Text: bankruptcy@huntington.com Jun 11 2019 02:24:30        Huntington National Bank,
                 P.O. Box 89424,    Cleveland, OH 44101-6424
14257931        EDI: BECKLEE.COM Jun 11 2019 06:18:00       American Express Centurion Bank,
                 c/o Becket and Lee LLP,    PO Box 3001,    Malvern PA 19355-0701
14215636       +EDI: AMEREXPR.COM Jun 11 2019 06:18:00       Amex,   Correspondence,    Po Box 981540,
                 El Paso, TX 79998-1540
14238168        EDI: RECOVERYCORP.COM Jun 11 2019 06:18:00       Bureaus Investment Group Portfolio No 15 LLC,
                 c/o Recovery Management Systems Corp,     25 SE 2nd Avenue Suite 1120,    Miami FL 33131-1605
14215637       +EDI: CAPITALONE.COM Jun 11 2019 06:18:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
14226490        EDI: CAPITALONE.COM Jun 11 2019 06:18:00       Capital One Bank (USA), N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
14273315       +E-mail/Text: kburkley@bernsteinlaw.com Jun 11 2019 02:24:47        Duquesne Light Company,
                 c/o Peter J. Ashcroft,,    Bernstein-Burkley, P.C.,,    707 Grant St., Suite 2200, Gulf Tower,,
                 Pittsburgh, PA 15219-1945
14215642       +E-mail/Text: bankruptcy@huntington.com Jun 11 2019 02:24:30        Huntington Natl Bk,
                 Huntington National Bank - Bankruptcy No,     Po Box 89424,    Cleveland, OH 44101-6424
14237267       +EDI: MID8.COM Jun 11 2019 06:18:00       MIDLAND FUNDING LLC,    PO Box 2011,
                 Warren, MI 48090-2011
14215646        EDI: MID8.COM Jun 11 2019 06:18:00       Midland Credit Management, Inc.,     P.O. Box 13105,
                 Roanoke, VA 24031-3105
14215647        EDI: PRA.COM Jun 11 2019 06:18:00       Portfolio Recovery Associates, LLC,     Attn: Bankruptcy,
                 P.O. Box 12914,    Norfolk, VA 23541
14267891        EDI: PRA.COM Jun 11 2019 06:18:00       Portfolio Recovery Associates, LLC,     POB 12914,
                 Norfolk VA 23541
14215649       +EDI: RMSC.COM Jun 11 2019 06:18:00       Syncb/plcc,   Attn: Bankruptcy,    Po Box 103104,
                 Roswell, GA 30076-9104
      Case 16-21476-GLT                Doc 65 Filed 06/12/19 Entered 06/13/19 00:53:26                               Desc Imaged
                                            Certificate of Notice Page 4 of 4


District/off: 0315-2                  User: lfin                         Page 2 of 2                          Date Rcvd: Jun 10, 2019
                                      Form ID: 309B                      Total Noticed: 39


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14259879        EDI: ECAST.COM Jun 11 2019 06:18:00     eCAST Settlement Corporation,   PO Box 29262,
                 New York NY 10087-9262
                                                                                            TOTAL: 18

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Allegheny County
cr                Duquesne Light Company
cr                North Hills School District
                                                                                                                    TOTALS: 3, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 10, 2019 at the address(es) listed below:
              Glenn R. Bartifay    on behalf of Debtor Ednabel D. Alcantara gbartifay@bartifaylaw.com,
               sfallat@bartifaylaw.com;gbartifay@yahoo.com;lkarageorgiou@bartifaylaw.com
              Jeffrey R. Hunt    on behalf of Creditor   North Hills School District jhunt@grblaw.com,
               cnoroski@grblaw.com
              Jeffrey R. Hunt    on behalf of Creditor   Allegheny County jhunt@grblaw.com, cnoroski@grblaw.com
              Natalie Lutz Cardiello    ncardiello@comcast.net, ncardiello@ecf.axosfs.com
              Office of the United States Trustee    ustpregion03.pi.ecf@usdoj.gov
              Peter J. Ashcroft    on behalf of Creditor   Duquesne Light Company pashcroft@bernsteinlaw.com,
               ckutch@ecf.courtdrive.com;acarr@bernsteinlaw.com
              Peter J. Ashcroft    on behalf of Creditor   Nationstar Mortgage LLC D/B/A Champion Mortgage
               Company pashcroft@bernsteinlaw.com, ckutch@ecf.courtdrive.com;acarr@bernsteinlaw.com
              Ronda J. Winnecour    cmecf@chapter13trusteewdpa.com
              S. James Wallace    on behalf of Creditor   Peoples Natural Gas Company, LLC sjw@sjwpgh.com,
               Equitablebankruptcy@peoples-gas.com;srk@sjwpgh.com
                                                                                             TOTAL: 9
